Opinion by
Senior Judge Kalish,
■The appellee, Mary Uchaker, filed a fatal claim petition for burial expenses under section 307(8) of the Pennsylvania Occupational Disease Act, Act of June 21, 1939, P.L. 566, as amended, 77 P.;S. §1407, alleging that her husband, Rudolph Uchaker, died of an occupational disease. The referee granted the petition; however, the Workmen’s Compensation Appeal Board (Board) reversed. The Court of Common Pleas of Cambria County reversed the Board. We affirm the action of the common pleas court.
*402The appellee introduced into ¡evidence a physician's report which opined that “the severe pneumoconiosis, with 'accompanying emphysema, pulmonary fibrosis and chronic bronchitis noted at autopsy was a significant contributing factor in the demise of Rudolph Uchaker.” The appellant, Commonwealth of Pennsylvania, argues that this does not comply with the standard of causation which imposes legal liability. The referee found that the coal miner’s disease was a significant contributing cause of the death. The Board reversed, holding that the correct standard of causation required the appellee to prove that the death was the result of pneumoconiosis. In reversing the Board, the common pleas court held that the appellee had met the standard ¡set forth in McCloskey v. Workmen’s Compensation Appeal Board, 501 Pa. 98, 460 A.2d 237 (1983) (plurality opinion). This .standard was reiterated in Kusenko v. Republic Steel Corp., 506 Pa. 104, 484 A.2d 374 (1984).
. In Kusenko, the Pennsylvania Supreme ■ Court set down the definitive standard for determining causation in oases where the death was the result of multiple illnesses; the requirements of section 301(c)(2) of The Pennsylvania Workmen’s Compensation Act, Act of June 2,1916, P.L. 736, as amended, 77 P.S. ^411(2), “may be met by showing with unequivocal medical evidence that the deceased suffered from an occupational disease .and that it was a substantial, contributing factor among the secondary causes in bringing about death.” Kusenko, 506 Pa. at 107, 484 A.2d at 376, quoting McCloskey, 501 Pa. at 101, 460 A.2d at 241. Whether there was unequivocal medical evidence to establish causation is a question of law reviéwable by this court. It is not fatal to a claimant’s case that her physician does not use the magic words “substantial contributing factor” in describing the cause of the death. Here, where the physician’s report for the *403appellee used the terminology “significant contributing factor”, we believe he expressed a medical opinion of reasonable medical certainty which met the standard, ■set forth in McGloshey and Kusenho.
Order
The .order of the Court of Commlon Pleas of Cambria County i in No. 1981-930, dated October 18, 1983, is affirmed.